UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4142



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LUIS TEJEDA-RAMIREZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:06-cr-00393-HMH)


Submitted:   November 16, 2007         Decided:     December 11, 2007


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert M. Sneed, FOSTER LAW FIRM, LLP, Greenville, South Carolina,
for Appellant. Reginald I. Lloyd, United States Attorney, A. Lance
Crick, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luis Tejeda-Ramirez appeals his conviction for possession

with intent to distribute 5 kilograms or more of cocaine, in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A) (2000).            He

maintains that the district court erred by (1) admitting evidence

of a prior act under Fed. R. Evid. 404(b); (2) admitting expert

witness testimony regarding the techniques of drug trafficking; and

(3) denying his motion to suppress the evidence.             As explained

below, we find Tejeda-Ramirez’s arguments unpersuasive and affirm.



                                    I.

            On March 23, 2006, Lance Corporal Don Gilbert of the

South     Carolina   Highway   Patrol    stopped   Tejeda-Ramirez     after

observing Tejeda-Ramirez’s vehicle driving at a slow rate of speed

and weaving in its lane.         As Trooper Gilbert pursued Tejeda-

Ramirez, he also noticed the vehicle license expiration tag was

obscured and that Tejeda-Ramirez had slowed below the minimum speed

limit.     At the same time, another vehicle that appeared to be

following     Tejeda-Ramirez’s   was     stopped   by   Trooper   Gilbert’s

supervisor.

            Tejeda-Ramirez asserted he did not know anyone in the

other vehicle, and that the vehicle he was driving belonged to a

friend.     He claimed he was driving to North Carolina in order to

install some radio equipment into a friend’s wife’s vehicle.


                                  - 2 -
Tejeda-Ramirez denied possessing weapons or drugs, and gave Trooper

Gilbert permission to search the Volkswagen.

             Trooper Gilbert’s canine alerted to the vehicle and a

subsequent search uncovered 11.75 kilograms of cocaine in a hidden

compartment under the back seat. When asked where the cocaine came

from, Tejeda-Ramirez eventually indicated one of the passengers in

the other vehicle.

             During pre-trial hearings, the district court denied

Tejeda-Ramirez’s motion to suppress, concluding there was a valid

stop and a consent to search.           In addition, the district court

denied Tejeda-Ramirez’s motion in limine to prevent the Government

from introducing evidence regarding a February 2005 traffic stop

and vehicle search in Dekalb County, Georgia (“Dekalb County

Search”).     The district court found the evidence was admissible

under Federal Rule of Evidence 404(b) because it was relevant to

assessing Tejeda-Ramirez’s knowledge and absence of mistake.

             During trial, Sergeant D.J. Smalls of the Dekalb County

Police Department testified that in February 2005, he assisted in

a traffic stop in which Tejeda-Ramirez was the passenger of a

vehicle driven by his girlfriend and registered to a third party.

A   police   canine   gave   a    positive   alert   for   the   presence   of

narcotics, and a subsequent search of the vehicle revealed an empty

hidden   compartment.        At   the   conclusion   of    Sergeant   Smalls’

testimony, the district court instructed the jury as to the limited


                                     - 3 -
purpose   for   which   evidence     of   the      Dekalb   County   Search   was

admitted.

            The Government also called a law enforcement officer,

Agent Jay Rajaee, to testify as an expert witness in the methods

and   techniques   of   drug    trafficking.         His    testimony     included

information     regarding      the   design        and   function    of    hidden

compartments, the use of escort vehicles in the transportation of

narcotics, the quantities normally associated with the distribution

of cocaine, and methods of packaging cocaine for distribution.

            Tejeda-Ramirez testified in his own defense, asserting he

did not know anything about the cocaine.

            A jury convicted Tejeda Ramirez of the charged offense,

and on January 24, 2007, the district court sentenced him to 121

months’ imprisonment.



                                      II.

            Tejeda-Ramirez     contends      the    district   court      violated

Federal Rule of Evidence 404(b) by admitting evidence of the Dekalb

County Search.*     We review the district court’s admission of


      *
      In addition to challenging the admissibility of any aspect of
the Dekalb County Search, Tejeda-Ramirez contends the district
court further erred in allowing the admission of three details
surrounding the search: (1) that Tejeda-Ramirez built the hidden
compartment discovered in the Dekalb County Search, (2) that a
canine alerted to the vehicle searched in the Dekalb County Search,
and (3) that a federal anti-drug task force was investigating
Tejeda-Ramirez at the time of the search.       Upon review of the
record, we conclude the record does not support Tejeda-Ramirez’s

                                     - 4 -
evidence for abuse of discretion.    See United States v. Hodge, 354
F.3d 305, 312 (4th Cir. 2004).

            Rule 404(b) is an “inclusionary rule.”   United States v.

Mark, 943 F.2d 444, 447 (4th Cir. 1991) (internal quotation marks

omitted).   The rule acts as a bar on evidence that “tends to prove

only criminal disposition.”    United States v. Higgs, 353 F.3d 281,

311 (4th Cir. 2003) (internal quotation marks omitted).      Thus,

     evidence is admissible if (1) it is relevant to an issue,
     such as an element of an offense, and is not offered to
     establish the general character of the defendant; (2) it
     is necessary in the sense that it is probative of an
     essential claim or an element of the offense; (3) it is
     reliable;   and   (4)  its   probative    value  is   not
     substantially outweighed by confusion or unfair prejudice
     in the sense that it tends to subordinate reason to
     emotion in the fact finding process.

Id. (internal quotation marks and alterations omitted); see also

United States v. Queen, 132 F.3d 991, 995 (4th Cir. 1997).    Tejeda-

Ramirez does not dispute the evidence’s reliability, but asserts

the Dekalb County Search did not meet the other three requirements

of admissibility.

            Contrary to Tejeda-Ramirez’s contention, the evidence was

relevant and necessary here because it went toward knowledge and


assertions, which were not raised below. To the contrary, Sergeant
Smalls never testified that Tejeda-Ramirez built the hidden
compartment discovered in the Dekalb County Search, nor did he
state that Tejeda-Ramirez was under investigation at the time of
the search. Furthermore, we find the admission of Sergeant Smalls’
testimony regarding the canine alert did not constitute plain
error.   See United States v. Olano, 507 U.S. 725, 732 (1993)
(providing standard for review of issues initially raised on
appeal).

                                 - 5 -
absence of mistake, two issues that Tejeda-Ramirez contested at

trial and the Government was required to prove.                   See Mark, 943 F.2d

at 448.   In addition, the probative value of this evidence was not

outweighed by confusion or unfair prejudice because the Dekalb

County Search “did not involve conduct any more sensational or

disturbing    than    the     crime[]    with     which     [Tejeda-Ramirez]       was

charged.”    United States v. Boyd, 53 F.3d 631, 637 (4th Cir. 1995).

Moreover, the district court minimized the risk of unfair prejudice

by explaining the proper uses of the Dekalb County Search evidence.

Hodge, 354 F.3d at 312; see United States v. Alerre, 430 F.3d 681,

692 (4th Cir. 2005).        In sum, the district court did not abuse its

discretion in allowing the testimony under Rule 404(b).



                                        III.

             Tejeda-Ramirez       next        contends      the    district    court

improperly admitted expert testimony from a law enforcement officer

regarding techniques of drug trafficking.                   We review a district

court’s decision to admit expert testimony for abuse of discretion.

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).                       Before

allowing expert testimony, the district court must determine the

testimony    is   both   reliable       and    relevant;     that     is,   that   the

testimony    will    assist    the   trier      of   fact   in    understanding     or

determining a fact in issue in the case.                  See Daubert v. Merrell

Dow Pharms., Inc., 509 U.S. 579, 592-93 (1993).                      This court has


                                        - 6 -
“repeatedly upheld the admission of law enforcement officers’

expert opinion testimony in drug trafficking cases.”               United

States v. Gastiaburo, 16 F.3d 582, 589 (4th Cir. 1994). Techniques

used to package, transport, and distribute drugs are not facts

commonly known to a jury, and expert testimony can help the jury

understand issues relevant to the offense.          We find no abuse of

discretion in admission of the expert testimony.



                                   IV.

            Tejeda-Ramirez argues the district court erred in denying

his motion to suppress.       Although he concedes the search was

consensual and thus lawful, Tejeda-Ramirez challenges the validity

of the initial stop.   He maintains that the district court erred by

failing to make factual findings and credibility determinations

regarding    Trooper   Gilbert’s    testimony,     and   by   stating   in

“conclusory fashion” its ruling.

            We review the factual findings underlying the denial of

a motion to suppress for clear error and the legal conclusions de

novo.   United States v. Johnson, 400 F.3d 187, 193 (4th Cir.),

cert. denied, 546 U.S. 856 (2005).         When a suppression motion has

been denied, this court reviews the evidence in the light most

favorable to the government.       United States v. Seidman, 156 F.3d
542, 547 (4th Cir. 1998).          In its colloquy with counsel, the

district court recounted Trooper Gilbert’s testimony regarding the


                                   - 7 -
basis for initiating a stop, and it found no basis for Tejeda-

Ramirez’s challenge to that testimony.              Because Trooper Gilbert

observed several traffic violations, the decision to stop Tejeda-

Ramirez’s vehicle was objectively reasonable under the Fourth

Amendment.     See United States v. Hassan El, 5 F.3d 726, 730-31 (4th

Cir. 1993), cert. denied, 511 U.S. 1006 (1994).              Accordingly, we

find no error in the district court’s denial of the motion to

suppress.

              For the aforementioned reasons, we affirm the judgment of

the district court.          We dispense with oral argument because the

facts   and    legal   conclusions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 8 -